Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholaas Hubbard, 1 May 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander


Amsterdam 1 May 1793
The Situation of affairs here, as we had the honor to point it out to you in our Respects of 4 & 28 Ulto. naturally urged our every attention, to provide for the support of the Credit of the United States, at the fast approaching Period of the first of June, when was to be paid f.1.000.000.—Reimbursement
“ 470.000.—Interest

All the monies in our hands, having been more than absorbed by the Bills you had ordered to be drawn upon us, and which we must at all Events hold ourselves ready to honor, The Demands against the United States, required a Loan for Two Millions of Guilders, to face, the payments of June; the sums that we every Day expect your orders to apply to the Department of State, whose Funds are exhausted; and the Interest due next September, for which the last Instalments of the Loan would but just have been in time. Circumstances, which joined to the strong probability of our Advices of the State of affairs in Europe, not reaching you early enough, to enable you to make the Provision in Season, seemed to prescribe absolutely the Recourse to a Loan of that Extent; notwithstanding which, the disagreeable Consequences of giving five per Cent Interest for a new Loan, after we had assured our undertakers the United States would borrow no more at that rate, and the difficulty such a step would lay in the way of a future Reduction of the Interest, operated so forcibly upon us, that after having protracted the Decision of the matter, to the last moment Prudence warranted, We determined only to propose a prolongation of the Reimbursment, and to assume the advance ourselves of the large sum of Interest, which in such a critical Juncture, is an object of very great consequence indeed. By this means, We should maintain the appearance, of not borrowing any fresh Sums at an increased Interest, avoid Stretching the Credit of the United States to the utmost under such unfavorable Circumstances, and thereby facilitate the obtainments hereafter at a lower Interest, should events render such in any wise practicable.
It was therefore only on the 27th. April, that we closed with the undertakers, for the prolongation of the Reimbursment of the one Million of florins due the 1st. June 1793 by the United-States, at the same Interest of five per Cent per Annum for Ten years, reserving however unto the united States, the faculty to discharge same, as much sooner as they shall please: It was totally impossible, to stipulate for a Lower Interest, A Point you will easily concede, upon our informing you, that the five Per Cent American Bonds were not Saleable at more than par, and the four per Cents were not above 91 Per Cent.
We succeeded to fix the Charges at 3½ Per Cent, because It was a Prolongation, which is an half Per Cent lower than the last five Per Cent Loan, and extraordinarily favorable, considering the State of affairs here and all over Europe: You Sir! we are persuaded will judge the same of them.
On the 29th. ultimo, we received your Respected favors of 1 February, 15 & 16 March, advising your having arrested the Negotiation of f495000. of the Bills you had directed to be drawn upon us, and of your Intention to remit us further, by the British April Packet f975000. in Bills upon London and Amsterdam, Exertions on your part, not only active and praiseworthy in the extreme, but likewise beyond what we could have deemed or supposed probable: The last Letters had a very quick passage, yet arrived a few days too late, to prevent the prolongation of the Reimbursment.
The Treasurer of the United States has remitted us, Robert Morris’s Bill at Sixty Days Sight on Bourdieu Chollet & Bourdieu, of London £12096.15. Stg. for which the united States shall be Credited.
We rejoice in the Determination we took not to open a New Loan, and likewise at the Intelligence of your Remittances coming forward at such a crisis, which have tended to raise an high Idea here, of the Credit and Resources of your Country, and of the judicious management of them; This can but operate very favorably, upon the future Loans to be raised here for the United States.
We are even at a loss to decide, whether the Prolongation is really to be regretted, since from the present Posture of the Powers of Europe, Events may proceed, of a Nature to render future Loans for some time to come, very difficult if not totally impracticable, as is actually the case with Austria and Russia, whose Agents here have Powers to borrow at five per Cent Interest, the very first moment they can push a Loan upon the market: If so or even in the prospect thereof, the Honor and permanent Advantages, flowing from the Provision your Remittances will make, for discharging regularly the large Amount of Interest, that is constantly falling due hereby the United-States, can greatly preponderate over any temporary Sacrifices, that such Provision may have occasioned.
We are respectfully &c.
W & J. Willink
N & J van Staphorst & Hubbard
